BELCHER, Judge.
The conviction is for knowingly passing a forged instrument. The punishment was assessed at five years in the penitentiary.
There are no formal nor informal bills of exception. Appellant challenges the sufficiency of the evidence to support the conviction.
Perry Eskew testified that on January 8, 1953, appellant passed to him the check described in the indictment, being in the sum of $44.00, with the name W. C. Hardin signed thereto as maker, in payment for groceries, receiving the balance in cash; that this check was returned by the bank marked “No Account,” and after search he was unable to locate any person by the name of W. C. Hardin. He further testified that he again saw appellant on January 10, 1953, when appellant wrote a check, except for the payee’s name, in his presence for the amount of $30.00 and signed the name of R. S. Smith as maker; that he and H. V. Boyd questioned appellant about this check and the one Eskew received on January 8, 1953, and appellant insisted to them that his name was R. S. Smith, and left to get identification and never returned. Appellant was later arrested.
The check described in the indictment dated January 8, 1953, was introduced in evidence and showed that it was drawn on *223the First National Bank of Waco, Texas, in the amount of $44.00 and the name W. C. Hardin appeared as maker.
Sheriff Maxey testified that he had served as a law enforcement officer for about twenty years in Waco and McLennan County and that he did not know anyone by the name of W. C. Hardin; that he had known appellant for about five years, and that his name was not Hardin nor Smith, but that it was Jeff Walton.
Charles G. Hawkins testified that he had worked in the First National Bank in Waco for thirty years; that there was no account with said bank in the name of W. C. Hardin, and further said he did not know any person by that name.
Appellant testified that he was not in the grocery store where Perry Eskew worked and did not see him on January 8, 1953, but that he was there on January 10, 1953, and before he selected any groceries Eskew and H. V. Boyd questioned him and showed him some checks and asked if he gave them, which he denied; that he told them his name was Jeff Walton and did not tell them it was Smith. He denied any knowledge of either of the checks in question. He wrote the names of W. C. Hardin and R. S. Smith several times which were introduced in evidence for comparison by the jury.
The jury resolved the issue of appellant’s guilt against him, and we conclude that the evidence is sufficient to sustain the conviction.
We note that the verdict and judgment find and adjudge the appellant guilty of passing a forged instrument, while the sentence shows that he was sentenced for forgery. The sentence will therefore be reformed to conform with the verdict and judgment and, as so reformed, the judgment is affirmed.
Opinion approved by the Court.